           Case 8:18-cv-01399-GLS-DJS Document 25 Filed 10/10/19 Page 1 of 2




                                            STATE OF NEW YORK
                                      OFFICE OF THE ATTORNEY GENERAL


 LETITIA JAMES                                                                                           DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                              LITIGATION BUREAU


                                          Writer Direct: (518) 776-2622

                                                    October 10, 2019


    Hon. Daniel J. Stewart
    United States Magistrate Judge
    United States District Court
    Northern District of New York
    James T. Foley U.S. Courthouse
    445 Broadway – 4th Floor
    Albany, NY 12207

    Re:     Wiley v. SUNY Plattsburgh, et al.
            18-CV-1399 (GLS)(DJS)

    Dear Magistrate Stewart:

            I respectfully request – with the consent of plaintiff’s counsel in this matter - that the time
    to respond to the Complaint on behalf of SUNY Plattsburgh and John Ettling be extended to
    October 25, 2019.

            Thank you for your consideration of this matter.

                                                                      Respectfully yours,

                                                                      /s/ Keith J. Starlin
                                                                      Keith J. Starlin
                                                                      Assistant Attorney General
                                                                      Bar Roll No. 105187
                                                                      keith.starlin@ag.ny.gov




                            Litigation Bureau, The Capitol, Albany, NY 12224-0341 Phone (518) 776-2300
      Case 8:18-cv-01399-GLS-DJS Document 25 Filed 10/10/19 Page 2 of 2
October 10, 2019
Page 2


cc:   Mimi C. Satter                 (via CM/ECF)
      Satter Law Firm, PLLC
        Attorney for plaintiff
      217 South Salina Street
      6th Floor
      Syracuse, NY 13202
      315-471-0405
      Fax: 315-471-0405
      Email: msatter@satterlaw.com
